  Case 19-02733         Doc 31        Filed 05/15/20 Entered 05/15/20 15:45:51          Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )      CASE NO. 19 B 02733
         Tynisha Coger,                         )      HON. Jacqueline P. Cox
                                                )      CHAPTER 13
                DEBTOR.                         )

                                        NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         See attached service list.

       Please take notice that on June 8, 2020, at 9:00 a.m. I shall appear before the Honorable Judge
Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

        A party who objects to this motion and wants it called must file a Notice of Objection no later
than two (2) business days before the presentment date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may
grant the motion without a hearing before the date of presentment.

                                          PROOF OF SERVICE

      The undersigned, an attorney, certifies that he sent this notice and the attached motion on
May 15, 2020, to:

         The Chapter 13 Trustee listed above via electronic notice; and

        To the attached service list via U.S. Mail with postage prepaid from the mailbox located
at 20 S. Clark Street, Chicago, IL 60603.

                                                               /s/ Steve Miljus___
                                                               Attorney for Debtor
                                                               The Semrad Law Firm, LLC
                                                               20 South Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
                  Case
Label Matrix for local     19-02733
                       noticing           Doc 31 Capital
                                                   FiledOne05/15/20
                                                             Auto Finance,Entered
                                                                           a division 05/15/20
                                                                                      of Capi  15:45:51      Desc
                                                                                                  U.S. Bankruptcy     Main
                                                                                                                   Court
0752-1                                                Document           Page
                                                 4515 N Santa Fe Ave. Dept. APS  2  of 5          Eastern Division
Case 19-02733                                      Oklahoma City, OK 73118-7901                    219 S Dearborn
Northern District of Illinois                                                                      7th Floor
Eastern Division                                                                                   Chicago, IL 60604-1702
Fri May 15 05:37:40 CDT 2020
AFNI, INC                                          ATG CREDIT                                      (p)CAINE & WEINER COMPANY
PO Box 3517                                        1700 W CORTLAND ST STE 2                        12005 FORD ROAD 300
Bloomington, IL 61702-3517                         CHICAGO, IL 60622-1131                          DALLAS TX 75234-7262



CMRE. 877-572-7555                                 CONVERGENT OUTSOURCING                          Capital One Auto Finance, a division of
3075 E IMPERIAL HWY STE                            10750 HAMMERLY BLVD #200                        AIS Portfolio Services, LP
BREA, CA 92821-6733                                Houston, TX 77043-2317                          4515 N Santa Fe Ave. Dept. APS
                                                                                                   Oklahoma City, OK 73118-7901


City of Chicago - Parking and red Light Tick       City of Chicago Department                      City of Chicago Department of Finance
121 N. LaSalle Street                              Of Administrative Hearing                       c/o Arnold Scott Harris, P.C.
Chicago, IL 60602-1202                             City of Chicago - DOAH C/O Arnold Scott         111 W. Jackson Blvd Ste. 600
                                                   111 W. Jackson Ste 600                          Chicago, IL 60604-3517
                                                   Chicago, IL 60604-3517

Directv, LLC                                       EDFINANCIAL SERVICES L                          ENHANCED RECOVERY CO L
by American InfoSource as agent                    120 N SEVEN OAKS DR                             8014 BAYBERRY RD
4515 N Santa Fe Ave                                KNOXVILLE, TN 37922-2359                        JACKSONVILLE, FL 32256-7412
Oklahoma City, OK 73118-7901


Edfinancial on behalf of US Dept of Educatio       Enterprise Leasing                              FIRST PREMIER BANK
120 N Seven Oaks Drive                             322 S Green St # 406                            c/o Jefferson Capital Systems LLC PO Box
Knoxville, TN 37922-2359                           Chicago, IL 60607-3555                          c/o Linda Dold
                                                                                                   Saint Cloud, MN 56302


GREENBLUFF , LLC                                   HARRIS & HARRIS LTD                             IDOR-Bankruptcy Section
c/o HAHEEL M RANTISI                               222 Merchandise Mart Plaza, Suite 1900          Po Box 851388
2342 N DAMEN                                       Chicago, IL 60654-1421                          Minneapolis, MN 55485-1388
Chicago, IL 60647-3322


(p)INTERNAL REVENUE SERVICE                        Keynote Consulting                              LVNV Funding, LLC
CENTRALIZED INSOLVENCY OPERATIONS                  220 W. Campus Drive # 102                       Resurgent Capital Services
PO BOX 7346                                        Arlington Heights, IL 60004-1498                PO Box 10587
PHILADELPHIA PA 19101-7346                                                                         Greenville, SC 29603-0587


(p)NATIONWIDE CREDIT AND COLLECTION INC            (p)PHOENIX FINANCIAL SERVICES LLC               PORTFOLIO RECOV ASSOC
ATTN BOB BECK                                      PO BOX 361450                                   PO Box 41067
815 COMMERCE DR                                    INDIANAPOLIS IN 46236-1450                      Norfolk, VA 23541-1067
SUITE - 270
OAK BROOK IL 60523-8852

PRESTIGE FINANCIAL SERVICES                        PRESTIGE FINANCIAL SVC                          (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 26707                                       351 W OPPORTUNITY WAY                           PO BOX 41067
SALT LAKE CITY, UT 84126-0707                      DRAPER, UT 84020-1399                           NORFOLK VA 23541-1067
                  Case 19-02733
Premier Bankcard, Llc                     Doc 31 Title
                                                   Filed
                                                       Max 05/15/20 Entered 05/15/20 15:45:51      Desc
                                                                                        (p)TMX FINANCE LLC Main
                                                                                                           FORMERLY TITLEMAX
Jefferson Capital Systems LLC Assignee                 Document
                                                 6319 Northwest Hwy Page 3 of 5         15 BULL STREET
Po Box 7999                                          Crystal Lake, IL 60014-7934                          SUITE 200
Saint Cloud Mn 56302-7999                                                                                 SAVANNAH GA 31401-2686


Elizabeth Placek                                     Michael A Miller                                     Patrick S Layng
The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC                             Office of the U.S. Trustee, Region 11
20 S. Clark                                          20 S. Clark, 28th Floor                              219 S Dearborn St
28th Floor                                           Chicago, IL 60603-1811                               Room 873
Chicago, IL 60603-1811                                                                                    Chicago, IL 60604-2027

Steve Miljus                                         Tom Vaughn                                           Tynisha Coger
The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850                      4159 W. Oakdale
20 S Clark, 28th                                     Chicago, IL 60603-5764                               Apt 15
Chicago, IL 60603                                                                                         Chicago, IL 60641-5416




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAINE & WEINER CO                                    IRS                                                  NATIONWIDE CREDIT & CO
PO BOX 55848                                         Irs Mail Stop 4100 P-3                               815 COMMERCE DR STE 270
SHERMAN OAKS, CA 91413                               Kansas City, MO 64999                                OAK BROOK, IL 60523



PHOENIX FINANCIAL SERV                               Portfolio Recovery Associates, LLC                   TitleMax of Illinois, Inc.
8902 OTIS AVE STE 103A                               C/O capital One Bank (usa), N.a.                     15 Bull Street, Suite 200
INDIANAPOLIS, IN 46216                               POB 41067                                            Savannah, GA 31401
                                                     Norfolk VA 23541


End of Label Matrix
Mailable recipients      38
Bypassed recipients       0
Total                    38
 Case 19-02733         Doc 31       Filed 05/15/20 Entered 05/15/20 15:45:51         Desc Main
                                      Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )         CASE NO. 19 B 02733
         Tynisha Coger,                       )         HON. Jacqueline P. Cox
                                              )         CHAPTER 13
                DEBTOR.                       )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Tynisha Coger, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed Chapter 13 Plan.
Debtor states the following:


         1. On February 1, 2019, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On April 1, 2019, this Honorable Court confirmed the Debtor’s Chapter 13 Plan of

            reorganization.

         3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 10.00% of

            their allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $325.00 monthly for 36 months.

         5. On December 16, 2019, this Honorable Court entered an Order modifying Debtor’s

            confirmed Chapter 13 Plan and increased plan payments to $680.00 per month for the

            remainder of the plan.

         6. Debtor was unable to afford both her monthly plan payments and all other regular

            expenses. As a result, a default accrued.
 Case 19-02733       Doc 31     Filed 05/15/20 Entered 05/15/20 15:45:51            Desc Main
                                  Document     Page 5 of 5


       7. Debtor is on payroll control and can resume making regular plan payments moving

          forward.

       8. Debtor respectfully requests this Honorable Court to defer the current plan default to

          the end of the plan of reorganization.

       9. Debtor is in a position to proceed with the instant case.

       10. Debtor has filed the instant case in good faith and intends to complete the plan of

          reorganization.



WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in

          order to defer the current plan default to the end of the plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




                                                            /s/ Steve Miljus___
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 South Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
